EXHIBIT 10.4

 

SUBSCRIPTION AGREEMENT

 

THE NOTE (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE NOTE
HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE NOTE OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION PROVIDED TO THE UNDERSIGNED INVESTOR.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE NOTE CAN NOT BE OFFERED,
SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH
THE RESTRICTIONS ON TRANSFERABILITY IMPOSED BY APPLICABLE FEDERAL AND STATE
SECURITIES LAWS, AND WILL NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH
SUCH LAWS.

 

General Employment Enterprises, Inc.  

184 Shuman Blvd., Ste. 420 

Naperville, IL 60563 

Attn: Andrew Norstrud, C.F.O.

 

1. Subscription Terms. According to the terms and subject to the conditions of
this Subscription Agreement, JAX Legacy – Investment 1, LLC, a Florida limited
liability company (the “Purchaser”) hereby irrevocably tenders its subscription
for the Promissory Note (the “Note”) in the original principal amount of
$4,185,000, to General Employment Enterprises, Inc., an Illinois corporation
(the “Company”).

 

Purchaser understands that the Company will rely upon the agreements,
acknowledgments, certificates, covenants, confirmations, representations and
warranties made by Purchaser in this Subscription Agreement for, among other
purposes, determining Purchaser’s suitability for this investment and whether
the issuance of the Note satisfies the conditions specified in Section 4(a)(2)
of the Securities Act and in Rule 506 of Regulation D promulgated thereunder.
Purchaser’s agreements, representations and warranties are made with the intent
that they be relied upon, and Purchaser agrees to indemnify and hold the
Company, and any person deemed to “control” the Company (within the meaning of
Section 15 of the Securities Act), harmless from any liability, costs and
expenses (including reasonable attorneys’ fees) whatsoever resulting from such
reliance or in connection with any sale or distribution by Purchaser of the Note
subscribed for herein in violation of the Securities Act or any other applicable
law. This indemnification shall survive any investigation by Purchaser of, and
issuance of the Note to Purchaser by, the Company and shall be binding upon
Purchaser’s successors and assigns.

 

Purchaser’s execution of this Subscription Agreement is an offer to subscribe
for the Note in the amount and on the terms and conditions specified herein.

 

2. Subscription Price and Terms. Purchaser hereby subscribes for the Note at the
price and terms provided in this Subscription Agreement and in the Note.



 



  1

 

 

3. Representations and Warranties of the Company. By its acceptance of this
Subscription Agreement, the Company represents and warrants to Purchaser that
each of the following statements will be true on the date of closing of the
transaction contemplated by this Subscription Agreement:

 

(a)

The Company is a corporation duly formed and validly existing in good standing
under the laws of the State of Illinois with all requisite power and authority
to own its properties and to conduct its business as presently conducted and to
consummate the transactions contemplated hereby and under the Note.

  (b)

The transaction contemplated by this Subscription Agreement has been duly
approved, and this Subscription Agreement has been duly executed and delivered
by a duly authorized representative of the Company. Neither the execution and
delivery of this Subscription Agreement by the Company, nor the consummation by
the Company of the transaction contemplated hereby, will conflict with or result
in a breach of any of the terms, conditions or provisions of the Company’s
articles of incorporation or the bylaws, or of any statute or administrative
regulation, or of any order, writ, injunction, judgment or decree of any court
or governmental authority or of any arbitration award to which the Company is a
party or by which the Company is bound.

  (c)

The Company is not, individually, a party to any unexpired, undischarged or
unsatisfied written or oral contract, agreement, indenture, mortgage, debenture,
note or other instrument under the terms of which performance by the Company
according to the terms of this Subscription Agreement will be a default or an
event of acceleration, or grounds for termination, or whereby timely performance
by the Company according to the terms of this Subscription Agreement may be
prohibited, prevented or delayed.

 

4. Access to Information. Purchaser has received and reviewed this Subscription
Agreement, the Note, and the Registration Rights Agreement (collectively, the
“Offering Documents”), and has fully and completely examined and understands all
of the same. Purchaser acknowledges that: (i) the Company has made available
additional information about the Company and its operations necessary to enable
Purchaser to fully evaluate the merits and risks of purchasing the Note; (ii)
the Company has advised Purchaser to consult with an attorney or advisor and
said advisors have assisted it in analyzing all such information; (iii) the
Company has answered all Purchaser inquiries made of the Company concerning the
Company and its proposed business and financial condition and any other matters
relating to the Company, the issuance of the Note, and the issuance of shares of
common stock of the Company to Purchaser as partial payment of interest under
the Note (the “Shares”), as set forth in the Note; and (iv) no oral or written
statement or inducement that is contrary to the information set forth in any
information or documents Purchaser reviewed has been made to it by or on behalf
of the Company.



 



  2

 

 

5. Representations, Warranties and Covenants of Purchaser. Purchaser hereby
represents, warrants and covenants to the Company that:

 



(a)

Purchaser is familiar with the nature of, and the risks attendant to, an
investment of the type described in the Offering Documents, the tax consequences
of such an investment, and is financially capable of bearing the economic risk
of investing in the Company, and can afford the loss of the total amount of such
investment.

  (b)

Purchaser understands that neither the Note nor the Shares have not been
registered under the Securities Act or the securities laws of any state and that
it is purchasing the Note and the Shares for its own account and for investment
only and not with a view to the further sale, assignment or other distribution
of all or any portion thereof. Purchaser understands that it must bear the
economic risk of its investment in the Company for an indefinite period of time.

  (c)

Purchaser understands that the transfer of the Note and Shares are generally
prohibited by the Securities Act. Purchaser will not sell, assign, pledge or
otherwise dispose of the Note or the Shares, or any portion thereof, other than
in compliance with the terms of the Note or applicable state and federal
securities laws and, then, only to the extent that the same may be legally sold
or disposed of without registration or qualification under applicable state or
federal securities laws, or the Note and/or Shares, as applicable, shall have
been so registered or qualified and an appropriate registration statement shall
then be in effect.

  (d)

Purchaser is fully aware that the Note and Shares are being issued in reliance
upon the exemption provided for by Section 4(a)(2) of the Securities Act and
Rule 506 of Regulation D and the rules and regulations promulgated thereunder
and similar exemptions provided under state securities laws on the grounds that
no public offering is involved, and that its representations, warranties and
agreements set forth in this Subscription Agreement are essential to the
claiming of such exemptions.

  (e)

Purchaser has been advised that it may not purchase the Note or the Shares
offered by the Company unless, and it hereby acknowledges that, Purchaser is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act due to the fact that all equity owners of Purchaser are
“accredited investors.”

  (f)

INVESTING IN THE COMPANY AND PURCHASING THE NOTE AND THE SHARES IS SPECULATIVE
AND INVOLVES A HIGH DEGREE OF RISK OF LOSS OF PURCHASER’S ENTIRE INVESTMENT,
THERE ARE SUBSTANTIAL RESTRICTIONS ON THE TRANSFERABILITY THEREOF, AND PURCHASER
MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE COMPANY FOR
AN INDEFINITE PERIOD OF TIME.



 

  3

 

 



(g)

An investment in the Company involves significant legal and tax consequences.
Purchaser acknowledges that no attempt by the Company has been made to discuss
the possible effects of federal, state or local income and other tax laws on
such investment. Purchaser has been advised to consult its own counsel,
accountant and other professional advisors as to legal, tax and other matters
concerning its purchase of the Note and the Shares.

  (h)

Purchaser acknowledges that an investment in the Note and the Shares is
speculative and agrees that no guarantees or other warranties have been made by
the Company or any agent, advisor, manager, member, employee or affiliate of the
Company, about an investment in the Note and the Shares or the future financial
performance of the Company.

  (i)

Purchaser is a Florida limited liability company formed for the sole purpose of
investing in the Note and the Shares.

  (j)

Purchaser has examined and understands the Offering Documents in their entirety
and has examined and understands all other such agreements and documents that it
has deemed necessary or appropriate in order to evaluate whether to purchase the
Note and the Shares.

 

6. Indemnification. Purchaser agrees to indemnify and hold harmless the Company,
its equity holders, directors, officers, employees, advisors and affiliates, and
any person acting on behalf of the Company, from and against any and all damage,
loss, liability, cost and expense (including attorneys’ fees) that any of them
may incur by reason of Purchaser’s failure to fulfill any of the terms and
conditions of this Subscription Agreement, or by reason of any misrepresentation
or breach of warranty by it in this Subscription Agreement or any other document
it provides to the Company in connection with this subscription. Purchaser’s
obligation to pay the subscription price, all of its representations, warranties
and covenants contained in this Subscription Agreement, and its indemnification
obligation contained in this Section shall survive the acceptance of this
Subscription Agreement and the issuance of the Note and the Shares.

 

7. Fees and Costs. Both the Company and Purchaser will be responsible for their
own fees and costs associated with the transactions described in this
Subscription Agreement (the “Transactions”), provided, however, at the closing
of the Transactions: (i) the Company will pay Purchaser’s legal fees associated
with the Transactions, subject to a cap of $25,000, and (ii) the Company will
pay Purchaser’s manager a due diligence fee in the amount of $20,000, payable in
either cash or common stock of the Company (at the same price per share utilized
in the Note), as agreed upon by the Company and Purchaser’s manager.

 

8. Transferability; Binding Effect. Purchaser hereby agrees that this
Subscription Agreement may not be sold, assigned, pledged, transferred or
otherwise disposed of, except as otherwise provided for herein, in any manner,
without the prior written consent of the Company. This Subscription Agreement
shall inure to the benefit of and be binding upon (i) the Company and its
successors and assigns and (ii) the Purchaser and its successors and assigns.



 



  4

 

 

IN WITNESS WHEREOF, the Company and Purchaser have executed and delivered this
Subscription Agreement on October 2, 2015.

 

 

GENERAL EMPLOYMENT ENTERPRISES, INC.

 

        By:

 

 

Name:

Andrew Norstrud

 

 

Title:  

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

JAX LEGACY – INVESTMENT 1, LLC  

 

 

 

 

 

 

 

 

 

 

By:  

JAX LEGACY MANAGER, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

G. Ray Driver, Jr.

 

 

Title:  

Manager

 

 

Entity Tax ID#:

 

 

 

Address:  

One Independent Drive, Suite 1200

Jacksonville, Florida 32202

 



 

 

5

--------------------------------------------------------------------------------

